Citation Nr: 1808878	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  16-31 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected diplopia.

2.  Entitlement to service connection for head trauma to include a traumatic brain injury.

3.  Entitlement to service connection for dementia and altered mental status.

4.  Entitlement to service connection for right and left lower extremity peripheral neuropathy, to include as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Sandra Booth, Attorney



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 1964 to January 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran submitted a notice of disagreement (NOD) in May 2014.  A statement of the case (SOC) was issued in May 2016.  A timely substantive appeal was received in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claims on appeal.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).

Records

The Board is required to conduct a de novo review of the claims on appeal, which entails reviewing the same evidence considered by the RO.  In this case, it appears that there are VA treatment records that are not associated with the claims file, but that were reviewed by the RO.  Upon remand, the AOJ should obtain and associate with the claims file all outstanding VA treatment records, including those reviewed by the RO, as indicated in the May 2013 rating decision and May 2016 statement of the case.  Additionally, any current VA treatment records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).

Additionally, the record reflects that a disability claim was filed with the Social Security Administration (SSA).  These records must be requested as the SSA decision and records upon which the agency based its determination are potentially relevant to VA's adjudication of this claim.  38 U.S.C. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, the Veteran, through his daughter, alleges that he fell from a truck during service and struck his head in a motor vehicle accident which affected many soldiers in his unit.  He states that he woke up in a hospital and was unable to feel his legs.  He alleges that a hole was bored into his forehead to relieve the swelling and pressure.  April 2003 private treatment records reflect a notation of a "small vessel delta in the left temporal lobe head."  The Veteran's service treatment records are associated with the claims file and are silent as to a fall from a truck or treatment to the head.  His representative has requested that "unit" and hospital records be obtained.  The Board notes the Veteran's DD Form 214, which indicates 4 months and 21 days of foreign service.  In light of the lay and medical evidence of, the Board finds it necessary to remand to allow the RO to request the Veteran's complete personnel records as well as any available separately filed hospital records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Peripheral neuropathy of the lower extremities

The Veteran contends that service connection for peripheral neuropathy of the bilateral lower extremities is warranted due to herbicide exposure during his time in Vietnam.  A May 2011 statement contains the contention that the Veteran saw clouds of orange mist being sprayed by an airplane every morning in Vietnam and he experienced wobbly legs shortly thereafter; while the symptoms resolved, they returned in the late 60s and developed in to constant numbness in early 2010.

Per the May 2013 rating decision, VA treatment records found EMG evidence of peripheral neuropathy in the lower extremities that could be related to the critical illness from a few years ago or from a history of heavy alcohol use.

His DD Form 214 reflects honorable service from January 1964 to January 1966 with an award of the Vietnam Service Medal and final duty assignment of Tan Son Nhut AB, Vietnam.  Accordingly, the RO has already conceded that the Veteran was exposed to herbicides in Vietnam.

The Board finds that a medical opinion is necessary to determine whether the etiology of the Veteran's current peripheral neuropathy is related to his herbicide exposure in service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the Veteran's claims file all VA treatment records referenced in the May 2013 rating decision and May 2016 statement of the case. 

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  

3.  Contact the SSA and obtain all medical records associated with any claim for disability benefits. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

4.  Make attempts through official channels to secure any outstanding service treatment records reflecting hospitalization for treatment of a claimed head injury after a motor vehicle accident in Vietnam. 

5.  Obtain the Veteran's complete service personnel records.

6. After obtaining any outstanding records, schedule the Veteran for a VA examination to determine the current nature and etiology of his bilateral lower extremity peripheral neuropathy.  The entire claims file must be reviewed by the examiner. 

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's current bilateral lower extremity neuropathy is related to his service, to include conceded exposure to herbicides while in Vietnam. 

In providing an opinion, the examiner should consider and address the lay statements of record, including the contention that the Veteran saw clouds of orange mist being sprayed by an airplane every morning in Vietnam and he experienced wobbly legs shortly thereafter; while the symptoms resolved, they returned in the late 60s and developed in to constant numbness in early 2010. 

The examination report must include a complete rationale for all opinions expressed. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

7. Review the examination report to ensure compliance with the directives of this REMAND.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the above actions and any other development as may be indicated, the Veteran's claims on appeal should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




